DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 11/19/2021. Claims 1-26 and 28-45 are pending in this application. Claims 1-26 and 28-43 have been withdrawn. Claim 27 has been cancelled. Claims 44-45 have been added.

Election/Restrictions
Claims 1-26 and 28-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A (sub-species A-1 to A-4) and Species B (sub-Species B-1 and B2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Claim Objections
Claims 44-45 are objected to because of the following informalities:  
There reference characters in claims 44-45 should be removed.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 45 recites the limitation “the degassing acceleration unit” has been interpreted as “a pipeline fan”, “a pump”, or “a compressor”.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the production device container" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the manufacturing device container”.
Claim 44 recites the limitation "the raw material side container" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the material side container”.
Claim 44 recites the limitation “the chemical production device container” in lines 6-7 which is unclear. It is unclear whether the limitation is referring to “a manufacturing device container”. For examination purposes, the limitation has been interpreted as “the manufacturing device container”.
Claim 44 recites the limitation “the production device container” in line 7 which is unclear. It is unclear whether the limitation is referring to “a manufacturing device 
Claim 45 recites the limitation "the raw material side container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the material side container”.
Claim 45 recites the limitation "the bridging buffer container" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a bridging buffer container”.
Claim 45 recites the limitation "the inerting medium" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “an inerting medium”.
Claim 45 recites the limitation "the liquid level of the material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a liquid level of the chemical raw material”.
Claim 45 recites the limitation "a movable material output side container" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the movable material output side container”.
Claim 45 recites the limitation "the raw material side container" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the material side container”.
Claim 45 recites the limitation "the gas source servo device" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a gas source servo device”.
Claim 45 recites the limitation "the degassing acceleration unit" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a degassing acceleration unit”.
Claim 45 recites the limitation "the degassing buffer container" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a degassing buffer container”.
Claim 45 recites the limitation "the gas-buffering container" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a gas-buffering container”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller et al. (8,715,488).
Regarding claim 44, Miller disclose a gas-supply servo device (see figures 1-2), comprising: 

 Regarding claim 45, Miller disclose breathing ports of the raw material side container (the exit port of the crude storage tank which indicated by the output flow arrow) and the product side container (the exit port of the CGE process fuel container which indicated by output flow arrow at the top) are respectively connected with each respiratory gas port (the gas port of the CGE containers) of the bridging buffer container (CGE containers) in gas phase through the respective breathing tubes (the dash lines which connecting the crude storage tank, the CGE process fuel container and the CGE containers) for flowing the inerting medium under the action of the liquid level of the material (crude oil; see figure 2); a movable material output side container (the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763